457 F.2d 1303
Cap S. McELROY, Plaintiff-Appellant,v.Karen SWAN et al., Defendants-Appellees.
No. 71-1330.
United States Court of Appeals,Sixth Circuit.
April 3, 1972.

Cap S. McElroy, in pro per.
No brief for appellees.
Before PHILLIPS, Chief Judge, and CELEBREZZE and KENT, Circuit Judges.
PER CURIAM.


1
This action was filed April 9, 1971, under 42 U.S.C. Sec. 1983.  Two days later the District Court, acting sua sponte, dismissed for want of subject matter jurisdiction, for the reason that plaintiff claims damages amounting to only $501.


2
Plaintiff, proceeding pro se, sued two city policemen and the wife of a city policeman, charging a conspiracy resulting in the confinement of plaintiff in jail for nine days, in lieu of payment of a fine.


3
The statutory jurisdictional amount required in diversity cases does not apply to an action under 42 U.S.C. Sec. 1983, suing for constitutional infringement of a right of personal liberty.  Jones v. Alfred H. Mayer Co., 392 U.S. 409, 412 n. 1, 88 S. Ct. 2186, 20 L. Ed. 2d 1189 (1967); Douglas v. Jeannette, 319 U.S. 157, 161, 63 S. Ct. 877, 87 L. Ed. 1324 (1943); Hague v. C.I.O., 307 U.S. 496, 531, 59 S. Ct. 954, 83 L. Ed. 1423 (1939); Detroit Edison Co. v. East China Township School District, 378 F.2d 225, 228 (6th Cir. 1967); Glicker v. Michigan Liquor Control Commission, 160 F.2d 96, 98 (6th Cir. 1947).


4
In addition to averring jurisdiction under 42 U.S.C. Sec. 1983, the complaint in the present case also alleged diversity jurisdiction, although showing on its face that plaintiff and all defendants are citizens of Toledo, Ohio.  This pro se complaint will be held to less stringent standards than formal pleadings prepared by lawyers.  Haines v. Kerner, 404 U.S. 519, 92 S. Ct. 594, 30 L. Ed. 2d 652 (1972).


5
We hold that the District Court erred in dismissing the complaint.  Azar v. Conley, 456 F.2d 1382 (6th Cir., 1972).


6
Reversed and remanded.